Citation Nr: 0943876	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-39 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an initial compensable rating for facial 
and scalp scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to July 
1990.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Indianapolis, Indiana.

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's facial and scalp scars are characterized by a 
scar that is at least 1 centimeter wide at the widest part, 
and are superficial and not painful on examination.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for facial 
and scalp scars from February 17, 2005 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7803-7805 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the August 2005 rating decision granted service connection 
for the Veteran's scar disability, that claim is now 
substantiated.  As such, the filing of a notice of 
disagreement as to the disability rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's 
appeal as to the disability rating assigned triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  The Board observes that as for 
rating the Veteran's disability on appeal, the relevant 
criteria have been provided to the Veteran, including in the 
November 2006 statement of the case.  In March 2006 VA 
provided the Veteran notice on effective date and disability 
rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  In July 2005 the 
Veteran underwent a VA examination that addressed the matters 
presented on the merits by this appeal.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the July 2005 VA examination obtained in this case is 
adequate, as it included an examination of the Veteran and 
elicited his subjective complaints.  The July 2005 VA 
examination described the Veteran's disability on appeal in 
sufficient detail so that the Board is able to fully evaluate 
the claimed disability.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The August 2005 rating decision granted service connection 
for facial and scalp scars, and assigned a noncompensable 
evaluation, effective February 17, 2005.

Disfigurement of the head, face or neck is rated under 
Diagnostic Code 7800.  The eight characteristics of 
disfigurement are: scar five or more inches (13 or more 
centimeters) in length; scar at least one-quarter inch (0.6 
centimeters) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 at 
Note (1).

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.

Superficial and unstable scars warrant a 10 percent 
evaluation pursuant to Diagnostic Code 7803.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note (1).

Superficial scars that are painful on examination warrant a 
10 percent evaluation pursuant to Diagnostic Code 7804.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.

On VA examination in July 2005, the Veteran indicated that 
cold weather or air conditioning would cause his scars to get 
tight, tingle, and throb.  He indicated that his scars did 
not cause him pain.  Physical examination revealed a two 
centimeter scar over the right eyebrow extending up to the 
middle between the brows.  The scar was nontender; it was 
described as noticeable but not disfiguring.  There was no 
adhesion, edema, ulcerations, or pain.  There was also a one 
centimeter scar in the nose with slight induration; it was 
nontender, and no adhesion was noted.  He also had a two and 
a half centimeter scar on the right scalp, which was slightly 
indurated, but not noticeable as it was in the "hair area."  
There was also a left temporal scar of two centimeters, which 
was described as nontender and "in the hair and not 
noticeable."  The examiner noted that none of the scars were 
tender, and there was no adhesion or keloids noted anywhere.

In his November 2005 notice of disagreement, the Veteran 
indicated that his scars were itchy, especially in cold 
weather.  He also indicated that the scar on his nose would 
open up and drain in the cold.  In his November 2006 
substantive appeal, the Veteran essentially indicated that 
his scars, when taken as a whole, were disfiguring.  He also 
stated that his scars were painful and tender.

The Board notes that in the history portion of the July 2005 
VA scars examination the examiner appeared to indicate (in 
resolving doubt in the Veteran's favor) that one of the 
Veteran's scars had a width of one centimeter.  Based on the 
examiner's comment, and based on the Veteran's service 
treatment records showing that the Veteran had multiple 
stitches removed during service (as noted in a June 1978 
service treatment record), the Board finds that the Veteran's 
scar disability is productive of one of the eight 
characteristics of disfigurement, a scar at least 0.6 
centimeters wide at its widest part, under Diagnostic Code 
7800.  As such, the Board finds that an initial rating of 10 
percent for facial and scalp scars is warranted throughout 
the appeal period.

The evidence does not show, however, that more than one of 
the eight characteristics of disfigurement are present.  
Further, there has been no showing (or assertion) of 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of any facial feature.  Accordingly, a rating in excess of 10 
percent is not warranted under Diagnostic Code 7800.  The 
requirements for a rating in excess of 10 percent under 
Diagnostic Code 7805 are also not met, as there is no 
objective clinical evidence showing that the Veteran's scars 
are productive of any limitation of function of any affected 
part.

The Board notes that effective October 23, 2008, the portion 
of the Rating Schedule pertaining to the rating of skin 
disorders (38 C.F.R. § 4.118) was revised.  The Board notes 
that the amendments only apply, however, to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 
54, 708 (Sept. 23, 2008).  While the Veteran can request a 
review under these new clarified criteria, the Veteran has 
not requested such a review.  Further, the Board notes that 
there is no evidence dated subsequent to October 23, 2008 
associated with the claims file.  As such, the amended 
regulation diagnostic code criteria are not for consideration 
in this appeal.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences tingling and 
throbbing in his scars in cold weather.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran 
to be credible in his reports of the symptoms he experiences.  
However, as with the medical evidence of record, the 
Veteran's symptomatology describes a rating consistent with 
the 10 percent rating he is being assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected scar disability is 
not so unusual or exceptional in nature as to render his 
schedular rating inadequate.  The Veteran's disability has 
been evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by his disability.  The evidence does not 
reflect that the Veteran's scar disability has caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

An initial rating of 10 percent for facial and scalp scars 
from February 17, 2005 is granted, subject to the laws and 
regulations governing the disbursement of VA benefits.


REMAND

In an effort to address the medical matters presented by the 
issue of entitlement to service connection for low back 
disability, in July 2005 the Veteran underwent a VA 
examination of the spine.  While the impression portion of 
the examination observed that X-rays noted degenerative 
changes, the July 2005 VA examiner stated that there was 
"insufficient clinical evidence or documentation to provide 
a diagnosis of any acute or chronic disorder."  Further, and 
as noted by the Veteran's representative, the July 2005 VA 
examiner didn't have a chance to review the Veteran's claims 
file (in essence, the Veteran's service treatment records) 
prior to (or after) conducting the examination and providing 
an opinion.

The Board observes that a VA physician's opinion is necessary 
in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board 
notes that service treatment records reveal that the Veteran 
complained of and was treated for back problems during 
service.  A June 1981 service treatment record noted that the 
Veteran complained of intermittent back problems since 
October 1980, and was assessed with lumbosacral strain.

Based on the foregoing, and to ensure that a VA examination 
or opinion obtained is adequate, Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007), the Board finds that the Veteran should 
be afforded another VA spine examination.  The Board also 
observes that the VA X-rays referenced by the July 2005 VA 
examiner are not of record; an attempt to obtain the X-rays 
should be made.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should attempt to obtain a 
copy of the X-ray records noted in the 
July 2005 VA spine examination and 
associate them with the claims file.

2.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has low back 
disability related to service.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current low back disability 
related to service.  

3.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for low back disability.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


